*533Order, Family Court, Bronx County (Clark V Richardson, J.), entered on or about January 15, 2009, which adjudged the child to be neglected by respondent father and released her to the custody of her mother, with supervision by petitioner, unanimously affirmed, without costs.
The finding of neglect was supported by a preponderance of the evidence, including testimony that respondent had engaged in acts of domestic violence against the child’s mother in the presence of the child, and no expert or medical testimony is required to prove impairment or risk to the child under such circumstances (Matter of Elijah C., 49 AD3d 340 [2008]). There is no basis for disturbing the court’s findings of fact and credibility determinations, which are supported by the record (see Matter of Davion A. [Marcel A.], 68 AD3d 406 [2009]).
Respondent’s argument that he was deprived of the right to counsel, or of the effective assistance of counsel, is unpreserved, and in any event is without merit. Concur — Mazzarelli, J.P., Saxe, Nardelli, Abdus-Salaam and Román, JJ.